DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  	claim 1, line 7 recites “the selective wavelength absorbing overlying the pixel area” but should be correct to “the selective wavelength absorbing member overlying the pixel area;” and  	claim 20 line 2 recites “light emission patter” which should be corrected to “light emission pattern.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5, 10 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US PGPub. 2018/0197921. 	Regarding claim 1, Kim teaches a light emitting display apparatus (11, fig. 4) [0110], comprising:  	a substrate (110, fig. 4) [0051] including a pixel area (PXa, fig. 4) [0050];  	a light emitting device layer (150a, fig. 4) [0051] positioned in the pixel area (PXa); and  	at least one color filter (330a, fig. 4) [0084] of a selective range of wavelengths (red, [0084]) positioned in the pixel area (PXa); 	a selective wavelength absorbing member (red pigment [0085] in color filter member (330aP/P2) overlying the pixel area (PXa),  	wherein the selective wavelength absorbing member (330aP/P2) reduces light of a long wavelength (red color light, [0084] and [0111]) that is output by the light emitting display apparatus (11) (Kim et al., fig. 4, [0084] and [0111]).  	Regarding claim 3, Kim teaches the light emitting display apparatus of claim 1 wherein the selective wavelength absorbing member (330aP) is within the at least one color filter (330a) (Kim et al., fig. 4, [0084]).  	Regarding claim 4, Kim teaches the light emitting display apparatus of claim 1 wherein the selective wavelength absorbing member (P2 in layer 251 or 231, fig. 4, [0110]) is positioned below the at least one color filter (330a) (Kim et al., fig. 4, [0110]). 	Regarding claim 5, Kim teaches the light emitting display apparatus of claim 1 wherein the selective wavelength absorbing member (P2 in layer 351, fig. 4, [0110]) is positioned over the at least one color filter (Kim et al., fig. 4, [0110]). 	Regarding claim 10, Kim teaches the light emitting display apparatus of claim 1, wherein the selective wavelength absorbing member (P2 in 231/251/351) includes a selective wavelength absorbing film (231/251/351 with P2 included, fig. 4) including a long wavelength absorption dye [0111] absorbing light of the long wavelength (red color light, [0111]), and wherein the selective wavelength absorbing member (P2 in 231/251/351is attached to a second surface (top/upper surface of 110, fig. 4; attaching is interpreted to include intervening layers in between the substrate and the selective wavelength absorbing member) of the substrate (110) (Kim et al., fig. 4). . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable Kim et al. US PGPub. 2018/0197921 in view of Koo et al US PGPub. 2015/0380466 	Regarding claim 11, Kim teaches a light emitting display apparatus (11, fig. 4) [0110], comprising:  	a substrate (110, fig. 4) [0051] including a pixel area (PXa, fig. 4) [0050];  	a light emitting device layer (150a, fig. 4) [0051] positioned over the pixel area (PXa); and  	a selective wavelength absorbing member (red pigment [0085] in color filter 330a, hereinafter called 330aP; and/or red P2 pigments in layers 231, 251 and 351, fig. 4, [0111]) positioned to overlay the pixel area (PXa); 
 Claims 2, 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2018/0197921 as applied to claims 1 and 17 above, and further in view of Koo et al US PGPub. 2015/0380466. 	Regarding claim 2, Kim does not teach the light emitting display apparatus of claim 1 further including a light emission pattern positioned in the pixel area (PXa). 	However, Koo teaches a display apparatus (fig. 1A-1B) including a light emission pattern (161A and 162A, fig. 1B) [0045] positioned in the pixel area (X, fig. 1A) (Koo et al., fig. 1A-1B). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kim by adding a light emission pattern as taught by Koo in order to improve the light extraction efficiency (Koo et al., [0074]). 	Regarding claim 6, Kim in view of Koo teaches the light emitting display apparatus of claim 2, further comprising:  	an overcoat layer (351, fig. 4) [0110] positioned over the substrate (110), the light emission pattern (recess and protrusions of overcoat of Koo added to the overcoat of Kim), being a part of the overcoat layer (351); and  	a wavelength conversion layer (330a, fig. 4) [0083] positioned in an opening (opening in PXa between two light blocking members 310 [0081], fig. 4) portion of the pixel area (PXa), wherein the wavelength conversion layer (330a) is positioned between the substrate (110) and the overcoat layer (351), and includes the at least one color filter (330a) (Kim et al., fig. 4).  	Regarding claim 7, Kim in view of Koo teaches the light emitting display apparatus of claim 6, wherein the pixel area (PXa) is a red pixel area [0050] that emits red light [0050]; wherein the selective wavelength absorbing member (330aP/P2)  	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2018/0197921 as applied to claim 17 above, and further in view of Park et al. US PGPub. 2015/0129852. 	Regarding claim 19, Kim teaches the light emitting display apparatus of claim 17, wherein the selective wavelength absorbing member (330aP/P2) overlays the red subpixel (PXa) and all the other pixels (PXb and PXc) but fails to teach wherein the .

                                            Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a light emitting display apparatus wherein “the selective wavelength absorbing member is positioned between the wavelength conversion layer positioned in the red pixel area and the overcoat layer” as recited in claim 8 and in combination with the rest of the limitations of claims 1 and 6; and 	a light emitting display apparatus comprising: “a red pixel area that emits red light and positioned in the pixel area; a white pixel area that emits white light and positioned in the pixel area; an overcoat layer positioned over the substrate and including the light emission pattern; and a wavelength conversion layer positioned in an opening portion of each of the other pixels areas except the white pixel area and including the at least one color filter, wherein the selective wavelength absorbing member includes: a first selective wavelength absorbing member positioned between the wavelength conversion layer positioned in the red pixel area and the overcoat layer; a second selective wavelength absorbing member positioned between the substrate overlapped with the white pixel area and the overcoat layer, and each of the first and second selective wavelength absorbing members includes a long wavelength absorption dye absorbing light of the long wavelength” as recited in claim 9. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892